United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3409
                                   ___________

United States of America,                   *
ex rel Douglas Golden,                      *
                                            *
             Appellant,                     *
                                            *
      v.                                    *
                                            *
Arkansas Game & Fish Commission;            *
Steve N. Wilson, individually and in        *
his official capacity as Director for the   *   Appeal from the United States
Arkansas State Game and Fish                *   District Court for the Eastern
Commission; Kirk Dupps, individually        *   District of Arkansas.
and as a member of the Arkansas State       *
Game and Fish Commission; W. R.             *
Stephens, individually and as a member      *
of the Arkansas State Game and Fish         *
Commission; Bill Bridgforth,                *
individually and as a member of the         *
Arkansas State Game and Fish                *
Commission; Marion McCollum,                *
individually and as a member of the         *
Arkansas State Game and Fish                *
Commission; Jim Hinkle, individually        *
and as a member of the Arkansas State       *
Game and Fish Commission; Lester            *
Sitzes, Dr., individually and as a          *
member of the Arkansas State Game           *
and Fish Commission; Forrest Wood,          *
individually and as a member of the         *
Arkansas State Game and Fish                *
Commission,                                 *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: May 12, 2003

                                 Filed: June 25, 2003
                                  ___________

Before WOLLMAN and BEAM, Circuit Judges, and Nangle,1 District Judge.
                          ___________

BEAM, Circuit Judge.

      Douglas Golden (Golden) appeals the district court's2 grant of summary
judgment to Appellees Arkansas Game and Fish Commission (AG&FC), Steve N.
Wilson, Kirk Dupps, W. R. Stephens, Bill Bridgforth, Marion McCollum, Jim Hinkle,
Dr. Lester Sitzes, and Forrest Wood (collectively, "Appellees"). We affirm.

I.    BACKGROUND

      Golden was employed for almost thirteen years with AG&FC before being
demoted and subsequently terminated on May 7, 1999. It is undisputed that in early
1996, Golden was directed by his employer to discontinue patronage of a restaurant
located in the Jonesboro Holiday Inn during AG&FC business hours.3 Management

      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      2
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
      3
      Apparently, AG&FC management in the Jonesboro office had been receiving
complaints from the public that employees in uniform driving state cars were
spending substantial amounts of on-duty time drinking coffee and socializing at the

                                        -2-
in AG&FC changed several weeks later, and Golden resumed his visits to the
restaurant during business hours.4 He received verbal orders and two written notices
to cease visiting the restaurant, one on August 14, 1996, from his supervisor Robert
Zachary and one on August 31, 1998, from Myron Means, Assistant Supervisor for
District 1. Despite these notices, Golden continued to visit the restaurant. On
December 2, 1998, Zachary observed Golden at the prohibited restaurant. It is these
actions that AG&FC allege caused Golden's demotion and subsequent discharge for
insubordination. Golden asserts that there were other reasons for his discharge. In
August of 1996, after receipt of the first written notice to discontinue his visits to the
restaurant, Golden reported to Zachary's supervisor, Scott Yaich, that Zachary was
intoxicated in public while on duty in an AG&FC vehicle. Yaich investigated
Golden's complaint and found it to be meritless.

       In addition, in 1993 or 1994, Golden and his co-worker, Dennis Elkins, met
with Bobby Hogue, an Arkansas State Representative, to inform him that Don Acres,
Chief of Wildlife Management, was misappropriating inventory.5 Golden alleges that
these events, along with Golden's relationship with his grandson, who was involved




restaurant.
      4
        Golden contends that he assumed that when the management changed, the
directive also changed. However, he provides no evidence that he was given explicit
permission by any member of the management that he could resume his visits to the
restaurant.
      5
       Representative Hogue recalls the meeting with Golden and Elkins, but does
not recall that they discussed misappropriated inventory. Rather, he remembers
discussing a general lack of equipment available to AG&FC in that area of Arkansas.
Similarly, Elkins also denies that the discussion with Representative Hogue involved
fraudulent activity by AG&FC.
                                           -3-
in the Westside School shooting in Jonesboro, Arkansas, on March 24, 1998, were
the real causes for his discharge.6

      Golden filed this action on behalf of and in the name of the United States under
the qui tam provisions of the False Claims Act, 31 U.S.C. §§ 3729-3733 (FCA), and
included individual claims under the whistleblower protection provision of the FCA.
Golden also sued individually under 42 U.S.C. § 1983.

       On January 17, 2002, the district court dismissed Golden's FCA claims against
AG&FC as an agency, the FCA claims against the individuals in their official
capacities, the section 1983 claims for damages against the individuals in their
official capacities, and the section 1983 claim against AG&FC. This left Golden's
FCA claims against the individuals in their individual capacities, the section 1983
claims against the individuals in their individual capacities, and the section 1983
claims for injunctive relief against the individuals in their official capacities.

     On September 9, 2002, the district court granted AG&FC's motion for summary
judgment on the remaining claims. Golden appeals this second decision.

II.   DISCUSSION

       We review the district court's grant of summary judgment de novo. United
States ex rel. Costner v. United States, 317 F.3d 883, 886 (8th Cir. 2003). Summary
judgment is proper when there is no genuine issue of material fact in dispute. Fed.
R. Civ. P. 56(e); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The
non-moving party receives the benefit of all reasonable inferences to be drawn from
the evidence. Krause v. Perryman, 827 F.2d 346, 350 (8th Cir. 1987).


      6
       There is absolutely no firm evidence in the record that the school shooting
incident affected Golden's employment, simply Golden's stated belief that it might
have.
                                       -4-
      Although summary judgment is not proper where disputes exist on
      issues of material fact, a non-movant cannot simply rely on assertions
      in the pleadings to survive a motion for summary judgment. Once the
      moving party has met its burden of showing the absence of a genuine
      issue of material fact and an entitlement to judgment as a matter of law,
      the non-moving party may not rest on the allegations of his pleadings,
      but must set forth specific facts, by affidavit or other evidence, showing
      that a genuine issue of material fact exists.

Krein v. DBA Corp., 327 F.3d 723, 726 (8th Cir. 2003) (internal quotations omitted).

      A.     FCA Claims Against the Individuals in Their Individual Capacities

       In order to make a prima facie case under the FCA, Golden must show that (1)
the defendant made a claim against the United States; (2) the claim was false or
fraudulent; and (3) the defendant knew the claim was false or fraudulent. See United
States ex rel. Guadineer & Comito, L.L.P. v. Iowa Dep't of Human Servs., 269 F.3d
932, 936 (8th Cir. 2001), cert. denied, 536 U.S. 925 (2002). The district court in its
January order dismissed the FCA claim against AG&FC and against the other
Appellees in their official capacities. Thus, Golden would need to show that the
Appellees in their individual capacities knowingly made false claims for government
reimbursement. We agree with the district court that Golden has proffered no such
evidence. Thus, Golden's qui tam claim under the FCA must fail.

       Golden's retaliation claim under the FCA also fails as a matter of law. As the
district court noted, such a claim can only be against an "employer." 31 U.S.C. §
3730(h). The district court dismissed the retaliation claim against AG&FC and
against the individuals in their official capacities in its January order, which is not on
appeal here. Thus, the remaining retaliation claim is against Wilson and the
Commissioners in their individual capacities. AG&FC, not Wilson or the
Commissioners in their individual capacities, is Golden's employer. See United

                                           -5-
States ex rel. Siewick v. Jamieson Sci. and Eng'g, Inc., 322 F.3d 738, 740 (D.C. Cir.
2003); Yesudian, ex rel. United States v. Howard Univ., 270 F.3d 969, 972 (D.C. Cir.
2001). Thus, Golden's retaliation claim against them in their individual capacities
must fail.

      B.     Section 1983 Claims Against the Individuals in Their Individual
             Capacities and for Injunctive Relief Against the Individuals in Their
             Official Capacities

       Golden alleges that Appellees violated his rights under 42 U.S.C. § 1983 when
he was demoted and discharged. Golden claims a due process violation, a free speech
and free association violation, and an equal protection violation. We agree with the
district court's treatment of the meritless due process and equal protection claims. See
8th Cir. R. 47B.

       We give Golden the benefit of all reasonable inferences in evaluating the
district court's grant of Appellees' motion for summary judgment on his free speech
and free association claims. See Perryman, 827 F.2d at 350. However, once
Appellees proffered their non-discriminatory reason for terminating Golden
(frequenting the banned restaurant after being told not to), the burden shifted to
Golden to present evidence that the reason given for his discharge was pretextual.
Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1135 (8th Cir. 1999).

      [T]he ultimate question is whether the plaintiff presents evidence of
      conduct or statements by persons involved in the employer's decision-
      making process reflective of a discriminatory attitude sufficient to allow
      a reasonable jury to infer that the attitude was a motivating factor in the
      employer's decision to fire the plaintiff.

Id. (internal quotations omitted). Golden cannot rely simply on his prima facie case,
but he must submit specific evidence that rebuts Appellees' proffered non-
discriminatory reason (frequenting the banned restaurant after being told not to) for
                                         -6-
his termination. See id. He must also establish a causal connection and actual
involvement by the named parties. He has failed to submit any evidence connecting
Appellees with the decision to terminate him, any evidence connecting the
termination to his alleged protected speech, any evidence that Appellees knew of his
alleged protected speech or any evidence that the proferred non-discriminatory reason
was in any manner false. Without this evidence summary judgment must be granted.
Thus, Golden's section 1983 claims of free speech and association must fail.

III.   CONCLUSION

       For the reasons stated above, we affirm the judgment of the district court.



       A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -7-